Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment dated 01/08/2021 has been entered and considered for this Office Action. Accordingly, claims 1, 2, 11, 12, and 21 have been amended. Claims 1-2, 4, 6-8, 10-12, 14, 16-18, and 20-24 are currently pending.

Claim Rejections Withdrawn
In view of amendments to the claims and applicant’s arguments, the rejections under 35 U.S.C. 112(a) and 112(b) have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 12, filed 01/08/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 6-8, 10-12, 14, 16-18, and 20-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in view of the newly amended independent claims, a new ground(s) of rejection is made in view of Fowkes.
Applicant’s arguments for patentability of dependent claims 2, 4, 6-8, 10, 12, 14, 16-18, 20, and 22-24 solely rely on patentability of claims 1, 11, and 21, by virtue of their dependency. In view of examiner's new grounds of rejection, claims 1, 11, and 21 remain rejected, and as such the dependent claims 2, 4, 6-8, 10, 12, 14, 16-18, 20, and 22-24 similarly remain rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an output unit” in claims 1 and 11, “an input unit” in claims 1, 11, 12, 20, and 21, and “a sound output unit” in claims 6 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding the image output unit, see paragraphs [0068]:
[0068] The image output unit 154 may include at least one of a liquid crystal display, a thin film transistor-liquid crystal display, an organic light-emitting diode, a flexible display, a 3D display, and an electrophoretic display. The ultrasound apparatus 100 may include two or more image output units 154 according to an embodiment of the invention.

Therefore, the image output unit will be understood to correspond to a liquid crystal display, a thin transistor-liquid crystal display, an organic LED, a flexible display, a LED display, an electrophoretic display, and reasonable equivalents thereof.
Regarding the input unit, see paragraphs [0062]:
[0062] Examples of the input unit 152 may include, but are not limited to, a keypad, a trackball, a mouse, a dome switch, a touchpad (e.g., a capacitive overlay touchpad, a resistive overlay touchpad, an infrared beam touch pad, a surface acoustic wave touchpad, an integral strain gauge touchpad, or a piezoelectric effect touchpad), a touch panel, a jog wheel, and a jog switch. In particular, the input unit 152 may include a touch screen in which a touchpad and the image output unit 154 are layered.

Therefore, the input unit will be understood to correspond to a keypad, trackball, mouse, dome switch, touchpad, touch panel, jog wheel, jog switch, and reasonably equivalents thereof.
Regarding the sound output unit, see paragraphs [0070]:
[0070] The sound output unit 156 outputs information processed by the ultrasound apparatus 100 as a sound. The sound output unit 156 may include a speaker, a buzzer, or the like, and may output various audio data such as voice data or a warning sound.

Therefore, the sound output unit will be understood to correspond to a speaker, a buzzer, or that which is capable of outputting various audio data, and reasonable equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10-12, 14, 16-18, and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi (US PG Pub 2004/0019270) and in further view of Adams et al., (US 6,464,638, hereinafter “Adams”) and Fowkes et al., (US PG Pub 2004/0254439, hereinafter “Fowkes”).
Regarding claims 1, 11, and 21, Takeuchi, drawn to an ultrasound diagnostic apparatus and method (see Abstract) discloses a method of providing information of an ultrasound apparatus (see Fig. 5)/an ultrasound apparatus 10 (see Fig. 1)/a non-transitory computer-readable recording medium with a program to perform the method of/the apparatus/method comprising steps of:
controller that obtains/obtaining, by a controller identification information indicating an object that is scanned by a probe (see paragraph [0038]: “The image fusing portion 26 fuses a real-time image outputted from the DSC 25, character information or a scale of various setting parameters, and navigation information described below, and outputs a resulting video signal to the display portion 28. Also, the image fusing portion 26 selectively displays a reference image as the navigation information on the display portion 28 in response to a predetermined manipulation.”) based on a user input received through an input unit (see paragraph [0045]: “The manipulation panel 40 is a device connected to the 
the controller obtains/obtaining, by the controller a portion of guide data from a storage based on the identification information and the information about the protocol (see paragraph [0054]: “As shown in FIG. 5, the operator first inputs a command to run the navigation system, a command to select items of the navigation information to be used, etc. through the manipulation panel 40.  Then, the navigation processor 33 reads out the selected items of the navigation information from the storage medium 30, and displays a first reference image on the display portion 28 (Step S4).”), wherein the guide data comprises a sample image and at least one of a sample video and a notification message (see paragraph [0060]: “FIG. 7A is a view showing a display example of the navigation information (reference image 42 and probe movement information 46) displayed when the operator moves to the acquisition of the following diagnosis image. The ultrasonic probe movement information 46 is displayed as a view showing the relation between the ultrasonic probe 12 at the current position and the ultrasonic probe 12 at the position at which the reference image can be acquired. The probe movement information 46 shown in the drawing comprises a probe A (solid line) indicating the current position and posture of the ultrasonic probe 12, and a probe B (dotted line) indicating the position and the posture to which the ultrasonic probe 12 has to be moved.” The “dotted line” is interpreted as the “notification message”, as the dotted line conveys the message of where the probe needs to be moved to),

the guide data has previously been stored in the storage, and the obtained portion of guide data corresponds to the object (see paragraph [0041]: “The storage medium 30 stores a pre-defined diagnosis analysis program, ultrasonic images acquired in the past to be used as reference images in a currently used or another ultrasonic diagnosis apparatus 10, the position information of the ultrasonic probe 12 when the respective ultrasonic images were acquired on a patient-by-patient basis. The storage medium 30 also stores libraries of diagnosis images (X-ray CT images, MR images, etc.) acquired in other modality used to generate a pseudo ultrasonic image described below, software programs needed to run the navigation system described below, voices and images, etc.”);
providing, by the controller, the portion of guide data to a user via an output unit 28 (see paragraph [0061]: “Then, the operator positions the ultrasonic probe 12 by controlling the position and the posture of the ultrasonic probe 12 so that the probe A displayed in a solid line superposes the probe B displayed in a dotted line while watching the probe movement information 46 (Step S10). In this instance, it is preferable that the positional relation between the probe A and the probe B is presented to the operator actively in a predetermined display mode, in which, for example, the probe A is displayed in color as it nears the probe B and flashed on and off upon agreement.”);
a probe to receive (see paragraph [0028]: “The ultrasonic probe 12 includes a plurality of piezoelectric transducers, which are in effect electro-acoustic reversible transduction elements, such as piezoelectric ceramic. The piezoelectric transducers are aligned in parallel and installed at the tip of the ultrasonic probe 12. An arrangement of the ultrasonic probe 12 will be described in detail below.”)/receiving, by a probe, ultrasound data of the object caused by a scan operation of the probe operated by the user in response to the portion of guide data (see paragraph [0065]: “Then, the 
the output unit that outputs/outputting, by the output unit whether or not a scan position of the probe is placed where an ultrasound image, based on the ultrasound data of the object and corresponding to the sample image, is accurately displayed (see paragraph [0056]: “Then, the operator positions the ultrasonic probe 12, by comparing a currently picked-up ultrasonic image with the reference image both being displayed, in acquiring an ultrasonic image identical to the reference image (Step S5). By pressing a reference-image refer button with the ultrasonic probe 12 being thus positioned, a judgment is made as to whether the currently picked-up ultrasonic image agrees with the reference image 42 both being displayed (Step S6). For such a judgment to be made, the navigation processor 33 finds similarities between the two images, for example, through image processing, image recognition, etc., and agreement is judged when the similarities reach or exceed a predetermined value.”);
displaying, by the output unit, a plurality of ultrasound images based on the ultrasound data of the scanned object received through the probe, the plurality of ultrasound images being a view of the determined object obtained at a different plane than the sample image (see paragraph [0048]: “The navigation information includes reference images acquired by those who are well trained (for example, experienced physicians and technicians, etc.) to be referred to by those who are less trained, reference position information that is in effect the probe position information when the respective reference images were acquired, current probe position information, probe movement information indicating 
outputting, by the output unit, information about the object, wherein the outputting of the information about the object is determined based on the obtained identification information (see paragraph [0048]: “The navigation information includes reference images acquired by those who are well trained (for example, experienced physicians and technicians, etc.) to be referred to by those who are less trained, reference position information that is in effect the probe position information when the respective reference images were acquired, current probe position information, probe movement information indicating either or both a direction of movement and a quantity of movement of the ultrasonic probe 12 induced from the reference position information and the current probe position information, etc.”),
wherein the sample image is a reference image generated at a reference scan position of the probe (see paragraph [0048]: "The navigation information includes reference images acquired by those who are well trained (for example, experienced physicians and technicians, etc.) to be referred to by those who are less trained, reference position information that is in effect the probe position information when the respective reference images were acquired...”), and
wherein the guide data further comprises information about a scan direction, (see paragraph [0048]: “The navigation information includes reference images acquired by those who are well trained 
While Takeuchi discloses the guide data further comprises scan direction information, Takeuchi is silent with regards to the information about a scan direction specifically including an elevation direction.
Adams, drawn to an ultrasound system with spatial compounding methods (see Abstract) teaches determining elevation information regarding the ultrasound waves (see Col. 4, lines 11-24: “...recovering a plurality of steered ultrasound response planes from ultrasonic echoes, each ultrasound response plane having a separately defined vantage point such that at least two ultrasound response planes are focused or steered in the elevation dimension to intersect at the transmit scan beam...". In order to perform spatial compounding in the elevation dimension, as disclosed in Col. 3, lines 43-48, information about the elevation direction of the scan is obtained.
At the time of the invention, it would have been obvious to modify the guide data of Takeuchi to include the elevation data as taught by Adams, in order to create an improved two-dimensional ultrasound image having reduced speckle noise, as taught by Adams (see Col. 3, lines 43-48).
[of a fetus] among heart protocols [of the fetus], and obtaining, by the controller, the information about the selected protocol from the storage based on the user input.
Fowkes, drawn to a diagnostic medical ultrasound imaging systems and methods for the heart (see abstract) teaches an ultrasound controller 122 configured to receive, by an input unit 120, a user input that selects a heart protocol among heart protocols (see paragraph [0056]: “A user, via the user interface 120, can adjust imaging parameters such as, but not limited to, image depth, image width, and frame rate.  The controller 122 interprets the set-up information entered by the user and configures the components of the system 500 accordingly.”), and obtaining, by the controller, the information about the selected protocol (see paragraph [0054]: “In addition to controlling the ultrasound functions of the ultrasound system 500, the user interface 120 may afford the user the opportunity to modify graphical representations, imaging planes and displays produced by the ultrasound system 500.” See also paragraph [0056]: “The controller 122 interprets the set-up information entered by the user and configures the components of the system 500 accordingly.” The “protocol” is interpreted as any different image plane or image information, as the specification sets forth “The heart 522 may be diagnosed based on various protocols 524 such as a 4 chamber view, a 5 chamber view, and a trachea and vessel view according to a scan position. A scan position and a scan angle may vary according to the protocols 524.” The limitation as delineated above in bolded brackets is drawn to the intended use of the protocol, as specifically being the protocol of a fetus. It has been held in recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the system of Takeuchi to include the protocol and user input of the protocol of the heart of a fetus, as taught by Fowkes, in order to allow for more efficient functions of imaging with respect to the actual anatomy of the heart, with using guiding or prompting from the operator, as recognized by Fowkes.

Regarding claims 2 and 12, Takeuchi discloses obtaining the identification information comprises receiving by the input unit, the user input that selects the object that is to be scanned by the probe, and obtaining, by the controller, the identification information based on the user input (see paragraph [0054]: “FIG. 5 is a flowchart detailing a flow when the navigation system provides the navigation information. As shown in FIG. 5, the operator first inputs a command to run the navigation system, a command to select items of the navigation information to be used, etc. through the manipulation panel 40.”).

Regarding claims 4, 6, 14, and 16, Takeuchi discloses the portion of guide data comprises information about at least one of a scan position, a scan angle, and a scan axis of the determined object, and providing the portion of guide data to the user comprises outputting, by a sound output unit, at least one of voice data, a warning sound, and a notification message for the scan operation, (see paragraph [0062]: "It may be arranged in such a manner that the probe movement information 46 is provided in voice from the voice output portion 29. In this case, for example, a direction in and a distance over which the ultrasonic probe 12 has to be moved, a direction in and an angle at which the ultrasonic probe 12 has to be inclined, and a direction in and an angle at which the ultrasonic probe 12 

Regarding claims 7 and 17, Takeuchi discloses providing the portion of guide data to the user comprises oscillating, by the output unit, the probe for a predetermined period of time (see paragraph [0033]: “Although it is not shown in the drawing, the ultrasonic transmission unit 21 comprises a trigger generator, a delay circuit, and a pulsar circuit, and generates a pulsed driving signal. By supplying the driving signal from the ultrasonic transmission unit 21 to the ultrasonic probe 12, a focused ultrasonic pulse is transmitted toward a subject. Ultrasound thus transmitted is scattered by tissue inside the subject, received at the ultrasonic probe 12 again as echo signals, and taken into the ultrasonic reception unit 22.").

Regarding claims 8 and 18, Takeuchi discloses providing, by the controller, along with the portion of guide data, information about an agency or a journal related to the portion of guide data (see paragraph [0070]: “Further, the navigation information can be received from a hub hospital or the like over a network via the network circuit 31 when necessary. Hence, a patient at a remote place or at home can pick up ultrasonic images according to the navigation information. The patient can therefore receive a high quality diagnosis based on suitable diagnosis images by transferring the ultrasonic images picked up appropriately according to the navigation information to a hub hospital or the like.”).

Regarding claims 10 and 20, Takeuchi discloses a step of receiving, by the input unit, a user input that confirms the determined object (see paragraph [0066]: “Subsequently, when the operator wishes to acquire another diagnosis image, he repeats the processing from Step S9 through Step SI 2. When the operator wishes to end the acquisition of any other diagnosis image, for example, by having 

Regarding claims 22-24, Takeuchi discloses the guide data further comprises information about a scan position including a scan position at which the object is accurately measured and a scan position at which inaccurate results are predicted (see paragraphs [0063]-[0065]: “It should be noted, however, that the display mode of the probe movement information 46 is not limited to the example of FIG. 7A, and can be of any arrangement as long as the similar contents are indicated. For example, as shown in FIG. 7B, it may be arranged in such a manner that an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28 as the probe movement information 46. In the case of FIG. 7B, a solid line indicates the current probe position and posture and a dotted line indicates target probe position and posture in a representative manner... Then, the operator presses a reference-image refer button with the ultrasonic probe 12 being thus positioned, in response to which a judgment is made as to whether a currently picked-up ultrasonic image agrees with the reference image both being displayed (Step S11). When disagreement is judged, the operator repetitively positions the ultrasonic probe 12 until agreement is judged. On the other hand, when agreement is judged, the second diagnosis image is taken therefrom in response to a predetermined operation and stored into the storage medium 30 (Step SI 2).”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHERINE M MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793